Citation Nr: 0121075	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, on 
a direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertensive heart disease, 
hypertension, prior to January 15, 1999, on appeal from the 
initial grant of service connection.

3.  Entitlement to a disability rating in excess of 60 
percent for service-connected hypertensive heart disease, 
hypertension, from January 15, 1999, forward, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1982 and from December 1990 to June 1991.  He served 
in the Southwest Asia theater of operations from February 7 
to May 14, 1991, during the Persian Gulf War.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for a skin disorder and granted entitlement to 
service connection for hypertension, evaluated as 10 percent 
disabling from April 22, 1994.  

In June 1998, a hearing was held before the undersigned Board 
member making this decision who was designated by the Acting 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The Board remanded this case for additional development and 
readjudication in December 1998.  In January 2000, the RO 
assigned a 60 percent rating for hypertensive heart disease, 
hypertension, from January 15, 1999.

The claims for higher ratings for service-connected 
hypertensive heart disease, hypertension, are the subject of 
the Remand immediately following this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by skin 
problems is a claim for a disability for which the veteran 
has an established diagnosis.

2.  The evidence preponderates against a finding that the 
veteran incurred atopic dermatitis during active service.


CONCLUSIONS OF LAW

1.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by skin problems.  38 U.S.C.A. 
§ 1117 (West Supp. 2000); 38 C.F.R. § 3.317 (2000). 

2.  Service connection is not warranted for atopic 
dermatitis, claimed as a skin disorder.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are negative for any 
complaints or findings of skin disease.  In April 1991, he 
denied having any rash, skin infection, or sores.  
Examination of the skin was normal.  He also denied having 
any skin disease on examination in May 1991, after his return 
from the Persian Gulf.

On National Guard periodic examination in March 1994, the 
veteran denied having any skin diseases and examination of 
the skin was again normal.

In April 1994, the veteran claimed entitlement to service 
connection for a skin rash and cysts.  In conjunction with 
the claim, the RO requested his VA treatment records dated 
from 1991 to present.  Records dated in 1994 were received; 
however, they were negative for any complaints or findings of 
a skin disorder.  During VA hospitalization from April to May 
1994, the veteran had no palpable lymph nodes. 
Upon VA hospitalization in November 1994, examination of his 
skin was normal, with no rash. 

On National Guard examination in February 1995, the veteran's 
complaints included skin disease and examination of the skin 
was normal. 

The veteran was afforded a VA general medical examination in 
July 1995.  He reported the onset of a skin rash in early 
1992 following his return from Saudi Arabia.  The rash was in 
the groin, armpits, and waist and was present intermittently.  
It last occurred three months ago, and had never been 
diagnosed.  He treated it with cortisone cream and powder, 
although it had not gotten any better or worse.  The veteran 
stated that his lymph nodes swelled at times in his groin, 
axillae, and armpits.  On physical examination, there was a 
minimal macular rash of the buttocks area.  Pertinent 
diagnoses included a minimal macular rash of the buttocks. 

At a personal hearing before the Board in June 1998, the 
veteran testified that he had a skin condition that developed 
while he was in Saudi Arabia.  He was treated by medics in 
the field, but he was not sure if it was recorded in his 
records.  The condition was intermittent, and lasted for two 
to three weeks.  He had been treated by VA for his skin only 
two to three times, because there was not much that could be 
done.  He used hydrocortisone cream.

Upon VA skin examination in January 1999, the examiner 
reviewed the veteran's claims file.  The veteran stated that 
he began having a skin rash while stationed in Saudi Arabia 
in June 1991.  He was evaluated by a medic in Saudi Arabia 
one or two times and prescribed cortisone cream which 
resolved the rash.  He had numerous recurrences over the 
years, every three to six months, most recently three month 
ago.  The last episode of cystic lesions in the groin was 
approximately one year ago.  He described the rash as a 
pruritic, erythematous eruption involving the groin and 
buttocks with tenderness.  The was occasional involvement of 
the armpits and occasional large, cystic-like lesions in the 
groin.  On physical examination, there were a few, small, 
focal, erythematous slightly raised lesions on the inner left 
thigh with associated xerosis.  The examiner diagnosed atopic 
dermatitis and history of carbunculosis.          


II.  Legal analysis
    
A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has 
been notified that the evidence did not show that he incurred 
a skin disorder during or as a result of his military service 
or that he has a skin disorder due to undiagnosed illness.  
Those are the key issues in this case, and the discussions in 
the rating decisions, statement of the case, and supplemental 
statements of the case informed the veteran of the evidence 
needed to substantiate his claim.  In May 1999, the RO also 
requested that he provide the names and addresses of all 
those that had treated him for a skin disorder since 1994.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested and 
obtained the veteran's service medical records and many of 
his VA treatment records, including those dated from 1991 to 
1994.  Efforts to obtain the veteran's Social Security 
Administration (SSA) records are not warranted, as the 
veteran has indicated that he was awarded such benefits due 
to psychiatric problems, as opposed to a skin disorder.  More 
recent VA treatment records would also be of no benefit 
because the service medical records and post-service 
treatment records dated through 1994 are negative for any 
complaints or findings of a skin disorder.  Any additional 
post-service treatment records would do no more than confirm 
that the veteran currently has a skin disorder, a fact that 
is already shown by the evidence of record, and would not aid 
in substantiating the claim.  The veteran has not stated that 
any treatment records would contain any medical opinions as 
to incurrence of his skin disorder due to his military 
service.   

Finally, the veteran was afforded VA examinations in 1995 and 
1999. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  A 
medical opinion is not necessary to make a decision on the 
claim, because there is no reasonable possibility that it 
would aid him in substantiating the claim, as the Board 
herein finds the veteran's history of an in-service skin 
disorder to lack credibility.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  There is more than sufficient evidence 
of record to decide this claim properly.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


B.  Direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The veteran's service medical records are negative for any 
evidence of a skin disorder; however, he has reported that 
this condition first appeared during active service.  The 
first medical evidence of the presence of a skin disorder was 
shown on VA examination in July 1995, more than 4 years 
following the veteran's separation from service.  The current 
diagnosis is atopic dermatitis.  Carbunculosis was diagnosed 
by history only.  The evidence pertaining to the years 
between discharge from service in 1991 and 1995 consists only 
of the veteran's statements to the effect that he has 
continually suffered from this condition, an assertion 
controverted by the medical evidence of record. 

Atopic dermatitis is defined as a chronic inflammatory skin 
disorder principally characterized by extreme itching, 
leading to scratching and rubbing that in turn results in the 
typical lesions of eczema.   Dorland's Illustrated Medical 
Dictionary 447 (28th ed. 1994).  The veteran has submitted 
lay evidence of continuity of symptomatology.  Based on the 
limited evidence in this case, the Board finds that atopic 
dermatitis is a condition that lends itself to lay 
observation.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
for the proposition that medical causation evidence may not 
be necessary for conditions that lend themselves to lay 
observation such as flat feet).

However, the Board finds that the veteran's history of in-
service symptomatology of a skin disorder is not credible.  
First, he has offered inconsistent statements.  For example, 
on VA examination in July 1995 he stated that this condition 
had its onset in 1992 following his return from Saudi Arabia.  
However, more recently he claims that this condition was 
present in 1991 and was treated while he was in Saudi Arabia.  
It is difficult to reconcile these two statements.  Second, 
examination of the veteran's skin was normal during service 
in April 1991.  He specifically denied having any rash, skin 
infection, or sores at that time.  He again denied having any 
skin disease in May 1991, after his return from the Persian 
Gulf.  He also received extensive medical treatment in 1994, 
but there were no complaints or objective findings of atopic 
dermatitis in any of the treatment records.  More 
importantly, examination of the skin was normal on National 
Guard examination in March 1994 and during VA hospitalization 
in November 1994.  Therefore, the veteran's contentions of an 
in-service skin disorder are outweighed by the medical 
evidence, particularly the April 1991 examination report, 
which effectively ruled out the presence of this disability.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The medical evidence 
is found more probative to the issue on appeal. 

The lack of any documented treatment for the veteran's 
alleged atopic dermatitis for more than 4 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that the veteran had a chronic disorder during 
service.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496. 

There are also no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
atopic dermatitis to any in-service finding or event.  Here, 
the only evidence of record linking the veteran's atopic 
dermatitis to active service is the veteran's own 
contentions.  He, however, as a lay person, cannot offer a 
medical opinion.  See Grottveit, supra.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


C.  Undiagnosed illness

The veteran also claims service connection for a skin 
disorder as due to undiagnosed illness.  As discussed above, 
his condition has been diagnosed as atopic dermatitis.  As 
there is a recognized clinical diagnosis for the condition, 
it is not, by definition, a manifestation of undiagnosed 
illness.  Accordingly, to the extent that the claim is or 
undiagnosed illness, it is one as to which there is no legal 
entitlement.  Cf. 38 U.S.C.A. § 1117 (West Supp. 2000); 38 
C.F.R. § 3.317 (2000); see Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for a skin disorder, on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness, is denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Since this appeal is from the initial ratings assigned to 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged," as they have been in this case.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  This claim is on appeal 
from the initial ratings assigned from 1994; therefore, all 
evidence from 1994 to the present must be considered in 
determining the appropriate ratings, including in "staged 
ratings" for the veteran's disability.  

The RO requested and obtained the veteran's VA treatment 
records dated from 1991 to 1994.  In May 1999, the RO wrote 
to the veteran and asked that he provide the names and 
addresses of all those that had treated him for hypertension 
since 1994.  He replied that all of his treatment had been 
provided by VA, but there is no indication that the veteran's 
complete VA treatment records dated since 1994 have been 
requested and associated with the claims file.  Accordingly, 
the RO should ensure that all of the veteran's VA treatment 
records have been associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, although the veteran underwent VA examination in 
January 1999, to ensure that the duty to assist him has been 
fulfilled, he should be afforded an additional VA examination 
after all his treatment records have been obtained, and the 
examiner should be provided access to the claims file.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Associate with the claims file the 
veteran's complete VA treatment records 
dated since 1994, including those from the 
VA Medical Center in Alexandria, 
Louisiana.  If this development is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
the veteran what efforts were undertaken 
to develop the evidence, what records have 
been obtained, and what further action 
will be taken.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A(b)(2)). 

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA cardiovascular examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examination report must include a 
detailed account of all manifestations of 
cardiovascular disease found to be 
present.  A series of blood pressure 
readings should be taken.  

The examiner should be provided copies of 
the revised rating criteria for 
cardiovascular disorders (Codes 7000-
7020), together with the criteria that 
were in effect prior to January 12, 1998.  
Appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).  

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow). 

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

b.  Does the veteran have chronic 
congestive heart failure?  

c.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

d.  To what extent does the veteran's 
cardiovascular disease limit his social 
and industrial adaptability?  Is more 
than sedentary work precluded?

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

5.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Consider all the evidence of 
record to determine whether the facts show 
that he was entitled to a higher 
disability rating for cardiovascular 
disease at any period of time since his 
original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Give due 
consideration to the effect of the revised 
criteria for evaluating cardiovascular 
disorders, and consider whether the old or 
new criteria are more favorable to the 
veteran.  See VAOPGCPREC 3-2000.

6.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

